*71
ORDER

PER CURIAM
Rico Combs appeals from judgment upon his conviction after a jury trial on sixteen counts, including first-degree murder (Section 565.020), armed criminal action in connection with a burglary (Section 571.015.1), misdemeanor domestic assault (Section 565.074) and domestic assault in the first degree (Section 558.011). We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).